Citation Nr: 1420506	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of an overpayment of Post-9/11 GI Bill benefits in the amount of $4,006.44.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Muskogee, Oklahoma, Regional Office (RO).

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge at the Albuquerque, New Mexico RO in March 2013.  He failed to report.  As the Veteran has not contended his failure to report was due to good cause his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013). 

The issue as characterized by the RO is whether the creation of the Veteran's debt is valid.  However, the Veteran's contentions do not appear to include a dispute of the validity of the debt.  Instead, he argues that repayment would be a hardship.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that it would be a financial hardship for him to repay the $4,006.44 debt created by an overpayment of VA education benefits.  His most recent Financial Status Report was received in May 2011.  In his July 2011 substantive appeal, he indicated that his income had recently changed for the worse.  Given the passage of time and the evidence that the Veteran's financial status has changed, the Board finds that the Veteran should be afforded an opportunity to submit an updated Financial Status Report.  

Pursuant to 38 C.F.R. § 1.965 (2013), the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The June 2011 statement of the case did not include this regulation, and it should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit an updated Financial Status Report, if his financial situation has changed.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case which includes the provisions of 38 C.F.R. § 1.965; and return the appeal to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

